Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.    NO restrictions warranted at initial time of filing for patent.

Priority
3.    Applicant claims foreign priority under 35 USC 119a-d to Chinese application filed on 12/25/2019.
Information Disclosure Statement
4.    The information disclosure statement (IDS) submitted on 04/21/2020, the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
5.    Applicant’s Oath was filed on 04/21/2020.

Drawings
6.    Applicant’s drawings filed on 04/21/2020 has been inspected and is in compliance with MPEP 608.01.
Specification
7.    Applicant’s specification filed on 04/21/2020 has been inspected and is in compliance with MPEP 608.02.
Claim Objections
8.    NO objections warranted at initial time of filing for patent.

Remarks
9.	Examiner request Applicant review relevant prior art under the conclusion of this office action.

Reasons for Allowance
10.	Claims 1-6 including all of the limitations of the base claim and any intervening claims are allowed.

Closest Prior Art:
U.S. Publication No. 20170346847 discloses on paragraph 0009 “Thus, a general purpose of the present invention is to provide methods of conducting security audits of Internet accessible Web sites that both identifies vulnerabilities and provides actionable directions for hardening the audited systems specific to the components of the solution stack or stacks actually in use.”

U.S. Publication No. 20140130170 “An aspect of the present invention is to provide an information security audit system. The information security audit system comprises a group differentiation module, a risk evaluation module and a dynamic audit module. The group differentiation module computes a normalized weighting of each of a plurality of members of an organization according to a level and at least one feature of each of the members. The risk evaluation module computes a plurality of risk evaluation values corresponding to a plurality of audit items of the members and further computes a normalized risk evaluation value of each of the members according to the risk evaluation values and the normalized weighting. The dynamic audit module determines a relation between the normalized risk evaluation value and a plurality of threshold value intervals and/or between the risk evaluation values and the plurality of threshold value intervals to dynamically adjust an audit period and/or a number of the audit items according to the relation.”

U.S. Publication No. 20070266032 discloses on paragraph 0209 “After receipt of one of the plurality of audit records, the server creates a hash value (step 2320). In some embodiments, the server stores the received audit record. In some of these embodiments, the server stores the received audit record in a relational database. In others of these embodiments, the server stores the received audit record in a flat file database. In still other embodiments, the server maintains the received audit record in volatile memory.”

U.S. Publication No. 20170288876 discloses on paragraph 0068 “Upon receiving attestation data from another element, the given element may determine in inquiry 205 whether the received attestation data matches an attestation pattern as defined in the first communication plan. Inquiry 205 may individually be performed for every received attestation data by the given element from another element. For example, the given element may compare the chain of the audit records with the chain of records as defined in the attestation patterns of the first communication plan. For example, if the given element is expected (in the first communication plan) to receive an attestation data at t1 from an element A, where element A is expected to receive attestation data at t0 from another element X, the given element has to check whether there are two audit records in the received attestation data that are chained such that the first audit record in the chain is assigned to element X and the second audit record in the chain is assigned to element A.”

U.S. Publication No. 20050004899 discloses  on paragraph 0028 “According to a thirteenth aspect, there is provided an audit service for providing a verifiable record of an event, said audit service comprising the operations of: receiving an event message said event message comprising data describing an event; creating an audit record from said event data, said audit record comprising: said event data; a chaining data identifying a position of said audit record in a chain of said audit records; a timestamp data indicating a time of receipt of said event data by said audit service; and a digital signature.

 	The following is an Examiner’s Statement of Reasons for Allowance: 
 	Claims 1-6 are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above.
 	Although the prior art discloses storing database security audit records and verifying consistency of database security audit record chains, backing up audit records and encrypting audit records associated in a blockchain no one or two references anticipates or obviously suggest when a database server recognizes an auditable event to generate one database security audit record, identifying the database security audit record with a hashed value so that each database security audit record corresponds to a unique hashed value respectively. Furthermore, packaging multiple database security audit records into a database security audit record block and transmitting the database security audit record block in encrypted way by adopting a peer-to-peer protocol for direct network communication between two nodes, and verifying an ownership of the database security audit record block. 
Thereafter, after a new database security audit record block is generated, a node for generating the new database security audit record block broadcasts the new generated database security audit record block to other nodes of the whole network through the peer-to-peer network and a node for receiving the database security audit record block verifying validity of the database security audit record block, connecting a valid database security audit record block to a database security audit record chain. 
Lastly, forwarding the valid database security audit record block to adjacent nodes, verifying consistency of database security audit record chains of different nodes and storing full backups of the database security audit record chains on all nodes, wherein storing multiple database security audit records in a balanced binary tree structure by each database security audit record block.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY S GRACIA/Primary Examiner, Art Unit 2499